Title: September [1797]
From: Washington, George
To: 

 


1. Clear & extremely warm being calm—Mer. at 90.
 


2. Calm in the forenoon & very warm—Mer. being at 91. In the afternoon a little rain fell here for a few minutes & apparently a good deal elsewhere.
 


3. A sprinkle of rain for a few minutes—Wind at No. Wt. Mer. at 79. Mr. & Mrs. Fitzhugh went away after breakfast & Mr. Lear came to dinner.
 


4. Wind at No. Wt. & clear—Mer. 77. Genl. Spotswood & family went away after breakfast.
 


5. Clear—Mercury at 79.
 


6. Clear—Do.—72.
 


7. Do.—Do. 70. Dined, with all the family, at Mr. Willm. Wilsons & returnd in the Even.
 


8. Clear—Wind varying from No. Et. to So. Et. Mercury at 68.
 


9. Very great appearances of Rain in the Morning with some mist—but not to lay the dust. Mer. at 68. Wind at No. Et. all day.
 


10. Clear & Cool Wind at No. Et. Mer. 68. Mr. Jno. Bassett—wife & 3 Childn. came here to Dinnr.


   
   Martha Washington’s nephew John Bassett and his wife, Elizabeth Carter Browne Bassett, had at least four children at this time.



 


11. Wind at No. Et. & Cool. Mer. 70—Colo. Sam Griffin and Lady came to dinner.
 


12. Wind at So. Et. Mer. 70. Appearances of Rain in the Eveng. but none fell. Col. Otway Byrd, Doctr. Barraud came to Dinr. & Mr. Saml. Washington in the Afternoon.


   
   Francis Otway Byrd (1756–1800), son of William Byrd III (1729–1777) and his first wife, Elizabeth Hill Carter Byrd, resigned his post in the British navy at the beginning of the Revolution to take the position of aide to Maj. Gen. Charles Lee. He later was appointed a lieutenant colonel of

dragoons. After the Revolution, Byrd was sheriff and clerk of the court of Charles City County. On 24 Nov. 1797 he was appointed collector of the port of Norfolk (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:251).



   
   Dr. Philip Barraud (1757–1830), son of Daniel Cary and Catherine Curle Barraud, practiced medicine in Williamsburg. He was on the board of visitors at the College of William and Mary and on the court, or board, of directors of the asylum in Williamsburg. In 1799 he moved to Norfolk where he practiced for 30 years (BLANTONWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 343–44; VSPWilliam P. Palmer et al., eds. Calendar of Virginia State Papers and Other Manuscripts. 11 vols. Richmond, 1875–93., 9:13).



   
   Samuel Washington (c.1770–1831), the younger son of GW’s brother Charles and Mildred Thornton Washington, lived in or near Charles Town, Berkeley County. Samuel, who had become responsible for his ailing father’s debts and had suffered two disastrous years in which he lost his crops, wrote GW on 7 July requesting a loan. GW was short of money himself but agreed to let his nephew have $1,000 in order to prevent him from having to sell his land; at the same time he gave him a stern lecture on the evils of borrowing (Samuel Washington to GW, 7 July, 1797, owned by Mr. Sol Feinstone, Washington Crossing, Pa.; Samuel Washington to GW, 29 July 1797, ViMtvL; GW to Samuel Washington, 12 July 1797, DLC:GW). On 13 Sept. Samuel gave GW a promissory note for the money (ViMtvL).



 


13. Some appearances of Rain in the evening but none fell. Wind southerly. Mer. 72. All the company went after breakfast.
 


14. Wind at So. Wt. Mer. at 74, a Shower for abt. 6 Minutes in the afternoon.
 


15. Great appearances of R. with light drippings in the forenoon—Mer. 78. In the Afternoon abt. 6 Oclock it began a sober rain & cond. till 11 Ock.
 


16. Clear, with the Wind at No. W. but neither hard, nor cold. Mer. at 68. Mr. Lear came to dinner.
 


17. Clear & calm. Mercury at 72. Mr. Lear went away after breakfast.
 


18. Raining in the forenoon and afternoon—Mer. at 69. Wind Southerly.
 


19. Clear all day and Wind fresh from No. Wt. Mer. 66. Mr. Geo. Lee of Loudoun dined here.


   
   George Lee (c.1768–1805) was a son of Thomas Ludwell Lee (1730–1778).



 


20. Clear with little or no wind. A slight white frost. M. 64.
 


21. Clear & very pleasant—slight white frost. Wind Easterly. Mer. 68.
 



22. Cloudy all day, with the Wind at No. Et. Mer. 67.
 


23. Just such a day as yesterday. Mer. at 64. Wind at No. E.
 


24. The same. Wind in the same quarter with a little sprinkling of Rain. Mer. at 62. Went to Church in Alexa.
 


25. Wind at No. West and clear. Mer. at 72. Went to Alexandria on business.
 


26. Clear in the forenoon lowering afterwards & turning cold. Wind brisk from the No. Wt. The Attorney Genl. Lee & Lady & Mrs. Edmund Lee dined here.


   
   Charles Lee was appointed attorney general of the United States in 1795. He served in this post until 1801, then returned to his law practice. His last years were spent at his Fauquier County home near Warrenton. Lee was married in 1789 to Anne Lee (1770–1804), daughter of Richard Henry Lee, and later to Margaret Scott Peyton (1783–1843), a widow. mrs. edmund lee: In MS this reads Mrs. Edmund Leed. Mrs. Lee was Sarah (Sally) Lee (1775–1837), daughter of Richard Henry Lee and his second wife, Anne Gaskins Pinckard Lee. She had married her cousin Edmund Jennings Lee in 1796.



 


27. Cold No. Wt. Wind in the Morning—more moderate afterwards. Mer. at 62. Mr. H. Peake & a Romh. Priest—Mr. Caffray dind here.


   
   Mr. H. Peake is Henry (Harry) Peake, son of Humphrey and Mary Stonestreet Peake. mr. caffray: Anthony Caffrey (McCaffrey), a Catholic priest who came from Ireland in 1792, was the founder and first pastor of St. Patrick’s Church in Washington. In 1794 he bought the lots on which the church was built. Caffrey deeded the land to Bishop Carroll in 1804 and returned to Ireland the next year (O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 143; DOWNING [2]Margaret Brent Downing. “The Development of the Catholic Church in the District of Columbia from Colonial Times until the Present.” Records of the Columbia Historical Society 15 (1912): 23–53., 44–45).



 


28. A small white frost; clear, Calm & very pleasant. Mer. at 65. Mr. Edmd. Lee Mr. Scudder—Doctr. English & brother dined here.


   
   Edmund Jennings Lee (1772–1843) was the fifth son of Henry Lee of Leesylvania. He and his wife had settled in Alexandria where he practiced law. Mr. Scudder may be a son or brother of Nathaniel Scudder (1733–1781) of Monmouth County, N.J., who had been a member of the Continental Congress and a colonel of New Jersey militia. Dr. English is probably Dr. James English of Upper Freehold Township, Monmouth County, N.J.



 


29. A very thick & heavy fog with appearances [of rain] but none fell. But little wind & that at No. Wt. Mer. 65. Col. Gilpin & Mr. Hartshorne dined here.
 



30. Cloudy all day with the wind at No. Et. Mer. at 65. Mr. Carter of Shirley & Mr. Fitzhugh of Chatham came to Dinner.


   
   mr. carter of shirley: Charles Carter (1732–1806) of Shirley in Charles City County. mr. fitzhugh of chatham: William Fitzhugh (1741–1809) of Chatham. The Fitzhughs planned to move to Alexandria, and the Fitzhugh home, Chatham, in Stafford County, was put on the market in 1796 (MOORE [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 203). Martha Washington wrote her friend Elizabeth Powel in July that the Fitzhughs “expect to be living in alexandria in october, but not fixed their before november” (14 July 1797, ViMtvL). In fact they did not take up residence in Alexandria until early in December (Martha Washington to Elizabeth Powel, 18 Dec. 1797, ViMtvL).



